El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Se pide la desestimación del recurso interpuesto en este caso por no haberse proseguido con la debida diligencia.
De la certificación acompañada a la moción del apelado resulta que dictada sentencia declarando sin lugar la demanda en febrero 24, 1939, se notificó a la parte perdidosa en marzo tres siguiente; que dicha parte apeló en marzo 23, 1939, soli-citando en marzo 31 prórroga del término concedídole para preparar y radicar la transcripción de evidencia y la Corte en abril 3 siguiente le concedió veinte días para ello,- que en abril 22,1939, el apelante solicitó treinta días más de prórroga declarando la Corte con lugar su moción y que a la fecha de la certificación — junio 3, 1939 — -no se había radicado aún en Secretaría la transcripción ni. solicitado prórroga.
El apelante se opuso por escrito a la desestimación. Alega en substancia que la certificación expedida por el Secretario de la Corte de Distrito de San Juan en junio 3, 1939, acom-pañada a la moción de desestimación de la parte apelada, “no se ajusta a la verdad de las alegaciones y órdenes de la corte tal como aparecen de los autos” y que había radicado *405una nueva moción de prórroga de mayo 23, 1939, habiendo ordenado la corte en junio 9, 1939, que se diera traslado de ella al taquígrafo para que informara dentro de diez días y una vez conocido el informe proveer.
En julio 3, 1939, se oyó a ambas partes por sus abogados en corte abierta y el caso quedó sometido a nuestra conside-ración y resolución con la súplica oral del apelante de que esta corte le concediera un nuevo término atendidas las cir-cunstancias concurrentes.
Hemos visto que el apelante hace la imputación de no ajus-tarse a la verdad de los autos la certificación de junio 3, 1939, presentada por el apelado, y alega que habiendo transcurrido los treinta días concedidos al taquígrafo en abril 24, 1939, mediante una nueva y cuarta moción de mayo 23, 1939, expuso los hechos a la corte y le pidió que llamara al taquígrafo al cumplimiento de su deber y adoptara cualquiera otra medida en consonancia con lo expuesto en la moción.
Examinada la certificación de junio 3, 1939, en relación con lo dicho por la parte apelante y la certificación de las constancias de autos que presenta, no resulta que se falte en ella a la verdad. Por el contrario lo que resulta es que la moción del apelante de fecha mayo 23, 1939, no se radicó en la corte hasta junio 5, 1939, o sea el mismo día en que aparece notificado de la moción de desestimación y dos días después de expedida la certificación acompañada.
Resulta, pues, de los propios autos que el último término que se había concedido al apelante para archivar la trans-cripción feneció sin que se pidiera que fuera prorrogado y sin que la transcripción se presentara.
Tiene en tal virtud razón el apelado. Y como han trans-currido con exceso todos los términos de ley y reglamenta-rios para el perfeccionamiento del recurso sin que fueran utilizados, la desestimación procede, a menos que esta Corte ejercite su discreción concediendo el nuevo término que se solicitó a última hora.
*406¿Hay base para el ejercicio de esa discreción1? Creemos que no. Es cierto que se trata de un caso en que el deman-dante es pobre y en que su abogado vino luchando con el taquígrafo en un principio al parecer con toda actividad para obtener la transcripción, pero es lo cierto también que final-mente se abandonó y dejó vencer el último amplio término que se le concediera y entonces en lugar de admitir franca-mente su falta y de acuerdo con la repetida jurisprudencia de este tribunal sobre la materia haberse dirigido directa-mente a esta corte en solicitud de un nuevo término explicando el motivo de su omisión y exponiendo con claridad los méritos de su caso si es que los tiene, trató de imputar falsedad a otro y de producir la impresión de haberse dirigido a la corte desde mayo 23 cuando en verdad no lo hizo hasta junio 5 siguiente.

La moción debe ser declarada con lugar y en su consecuen-cia desestimarse el recurso.

El Juez Asociado Sr. Travieso no intervino.